Citation Nr: 0614630	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  02-14 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a left hip disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel

INTRODUCTION

The veteran had active service from May 1975 to June 1983. 

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of April 2004.  This matter was 
originally on appeal from an April 2002 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Los Angeles, California.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The medical evidence of record shows that no left hip 
disorder was identified in service and that osteoarthritis of 
the left hip did not manifest to a compensable degree within 
the statutory one-year presumptive period following the 
veteran's discharge from service; there is also no competent 
medical evidence of record that causally links the currently 
diagnosed osteoarthritis of the left hip to an incident of 
the veteran's military service.  


CONCLUSION OF LAW

A left hip disorder was not incurred in or aggravated during 
active service; nor may any currently diagnosed left hip 
disorder subject to presumptive service connection be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1112, 
1113, 1131, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

In regard to VA's enhanced duty to notify under the VCAA, the 
Board notes that in correspondence dated in March 2002 and 
September 2004, the RO and Appeals Management Center (AMC) 
advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to the claim, including which 
portion of the information and evidence necessary to 
substantiate the claim was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  Quartuccio, 16 Vet. App. at 187.  The VCAA notices 
advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  The Board also recognizes that the September 2004 
VCAA notice specifically requested that the veteran provide 
any evidence in his possession that pertained to his claim.  
38 C.F.R. § 3.159(b)(1) (2005).  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  While notice provided 
to the veteran in September 2004 that he should provide any 
evidence in his possession that pertained to his claim was 
not given prior to the first AOJ adjudication of the claim, 
the case was reconsidered again in February 2006 and the 
Supplemental Statement of the Case (SSOC) was provided to the 
veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the claim would not be 
prejudicial error to the veteran.  

Also during the course of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the instant appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (providing that where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In this regard, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the April 
2002 rating decision, September 2002 Statement of the Case 
(SOC), and February 2006 Supplemental Statement of the Case 
(SSOC), which included a discussion of the facts of the 
claim, notification of the basis of the decision, and a 
summary of the evidence used to reach the decision.  The 
September 2002 SOC and February 2006 SSOC provided the 
veteran with notice of all the laws and regulations pertinent 
to his claim, including the law and implementing regulations 
of the VCAA.  The Board concludes that there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

In regard to VA's duty to assist, the Board notes that 
through the efforts of the RO and AMC, VA treatment records 
from the West Los Angeles VA Medical Center (MC), Palo Alto 
VAMC, and Menlo Park VAMC have been associated with the 
claims file.  At the August 2003 Travel Board hearing and 
according to other statements of record, in addition to the 
foregoing facilities, the veteran also indicated that he was 
treated at "UCLA" and "Kaiser Permanente."  In the 
September 2004 VCAA, the AMC requested pertinent information 
from the veteran that included a request that he complete 
authorization and consent forms (VA Form 21-4142) for the 
aforementioned private facilities he identified and any other 
private facility that treated him.  The veteran only returned 
forms for the Menlo Park and West Los Angeles VAMCs.  The AMC 
obtained records from the Social Security Administration 
(SSA) pertaining to the veteran's award of disability 
benefits, which included the medical records relied upon 
concerning that claim.  Lastly, the AMC afforded the veteran 
a VA examination in October 2004 and obtained a nexus opinion 
on the etiology of the claimed left hip disorder.

The veteran has not made the RO, AMC, or the Board aware of 
any other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  In addition, the Board finds 
that the AMC complied with the Board's April 2004 Remand.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, 
the Board will proceed with appellate review.     

Statements of record and testimony the veteran presented at 
the August 2003 Travel Board hearing show that he initially 
reported that his left hip disorder might have developed as a 
result of his service-connected "foot and rib conditions."  
Later, he contended that during a live fire exercise in 
Korea, he was pushed out of a helicopter and landed on a 
rock, injuring his left hip.  At the hearing, the veteran 
testified that a field medical center was not available.  He 
indicated that he actually thought he had twisted his 
"ankle" so he treated his ankle with an ace bandage.  He 
claimed that after service he checked into the Menlo Park 
VAMC in 1983 in a drug and alcohol program at which time he 
also complained of his "leg."  He maintained that he 
experienced the pain in his "knee" and "ankle."  The 
physicians advised him that nothing was wrong with his knee 
or ankle.  Thereafter, he attributed the pain to "leg 
cramps" until his limp and the pain worsened through the 
years.  Finally, he maintained that physicians at the West 
Los Angeles VAMC discovered that the problem was actually 
with his hip.  

The DD Form 214 shows that the veteran's military 
occupational specialty was an infantryman.  

Service medical records include a narrative summary that 
showed that the veteran was hospitalized in February 1983 for 
an unrelated matter, but a physical examination revealed that 
his extremities were "grossly within normal limits."  The 
veteran underwent an examination pursuant to Chapter 9 in 
March 1983 at which time his lower extremities were 
clinically evaluated as normal.  On the Report of Medical 
History, no complaints referable to the left hip are noted.  

The October 1983 VA examination report and VA treatment 
records from West Los Angeles, Palo Alto, and Menlo Park 
VAMCs dated from June 1983 to October 2005 note no complaints 
of left hip pain in the 1980s.  A January 1988 record does 
show that the veteran reported that he had been taking "tub 
soaks" to help with his "leg cramps."  Thereafter, an 
October 1988 report on a physical examination of the musculo-
skeletal system noted that the veteran was very muscular and 
his strength was 5/5 and symmetrical.  Beginning in January 
2002, treatment records reflect that x-rays showed that the 
veteran had severe osteoarthritis of the left hip.  A 
November 2004 record showed that a hip replacement was 
recommended.  A September 2005 record showed that the veteran 
planned on getting a hip replacement once his social 
situation stabilized. 

The October 2004 VA examination report shows that the 
examiner reviewed the claims file.  The veteran described the 
"left leg" injury he maintained he sustained in service, 
and he maintained that he started having problems with his 
left hip after 1979.  The examiner diagnosed chronic left hip 
pain with severe left hip osteoarthritis based on x-ray 
findings.  The examiner concluded that without medical 
evidence of complaints or evaluations for a left leg or hip 
injury or condition in service, he could not causally or 
etiologically connect the veteran's current left hip disorder 
with his military service.  

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service incurrence will be presumed for 
certain chronic diseases, including arthritis, if manifested 
to a compensable degree within one year following separation 
from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  This presumption is 
rebuttable by affirmative evidence to the contrary.  Id.  

The medical evidence of record shows that the veteran is 
currently diagnosed with 
osteoarthritis of the left hip.  Service medical records and 
VA treatment records, however, show that no left hip disorder 
was identified in service and that osteoarthritis of the left 
hip did not manifest to a compensable degree within the 
statutory one-year presumptive period following his discharge 
from service.  There is also no competent medical evidence of 
record that otherwise shows that the veteran's current left 
hip disorder is related to the injury that reportedly 
occurred during his service.  The October 2004 VA examiner 
was unable to find a relationship between the claimed 
disorder and the veteran's service.  As for the veteran's 
opinion on the etiology of his left hip disorder, where the 
determinative issue involves medical causation, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  As a layman, the veteran's assertion of a 
relationship between his left hip disorder and service cannot 
constitute competent evidence of such a relationship.  For 
the foregoing reasons, the Board finds that the preponderance 
of the evidence is against the veteran's claim.  Accordingly, 
service connection for a left hip disorder is not warranted.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt rule is not applicable.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a left hip disorder is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


